Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 14 January 2021 has been entered. Claims 1, 2, 4-14, and 16-22 are pending, of which claims 16-20 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 5 November 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “the rest of the saw blade” at line 3, which rest of the saw blade does not include the arbor body. Claim 1, upon which claim 21 depends, introduces “a remainder of the saw blade”, which remainder also does not include the arbor body. Claim 21 is indefinite because the relationship between the “rest of the saw blade” and the “remainder of the saw blade” is unclear. Are the two the same? If so, why do the two have different names? Alternatively, if the two are different, it is unclear what is different between the “rest of the saw blade” and the “remainder of the saw blade”. 
Claim 22 recites, “the rest of the saw blade” at line 3, which rest of the saw blade does not include the arbor body. Claim 10, upon which claim 22 depends, introduces “a remainder of the saw blade”, which remainder also does not include the arbor body. Claim 22 is indefinite because the relationship between the “rest of the saw blade” and the “remainder of the saw blade” is unclear. Are the two the same? If so, why do the two have different names? Alternatively, if the two are different, it is unclear what is different between the “rest of the saw blade” and the “remainder of the saw blade”. Both appear to be the saw blade excluding the arbor body, suggesting that the two structures are the same. Assuming the two structures are the same, the examiner suggests the Applicant amend claim 22 to refer to “the remainder of the saw blade” rather than “the rest of the saw blade”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,353,205 B1 to Izard in view of US Pat. No. 1,941,997 to Newman et al.
Regarding claim 1, Izard discloses saw blade S for use on a saw (see 2), the saw blade S comprising: 
a front face (facing out of the page relative to Fig. 2); 
a rear face opposite the front face (facing into the page relative to Fig. 2); 
S relative to Fig. 2, where the edge defines the thickness of the blade S); 
a cutting edge located on the outer periphery edge (see Fig. 2); and 
an arbor located at a center of the saw blade S (see Fig. 2, where the arbor includes the central bore 10 and the diamond shaped arbor body 11 about the central bore 10), the arbor including an arbor body 11 integrally formed with the front and rear faces (see Fig. 2, where the arbor body 11 is joined to the front and rear faces via the tags 12; see also col. 2, lines 36-38 describing laser cutting to form the arbor body 11), a central bore 10 formed through the arbor body 11 (see Fig. 2), and an aperture formed through the front face and the rear face at a perimeter of the arbor body 11 (see the annotated portion of Fig. 2 below, noting that the unlike the linear etching extensions, the aperture has a slight curvature to it thus distinguishing the aperture from the etching; see also col. 1, lines 56-59, which indicates that the aperture is ‘through the front face and the rear face’ because only the tags 12 hold the diamond shaped arbor body in place), the perimeter of the arbor body partially defined by an etching including a first extension and a second extension (see the annotated portion of Fig. 2 below), 
wherein the aperture is spaced apart from the central bore 10 such that a portion of the arbor body 11 extends between the central bore 10 and the aperture (see the annotated portion of Fig. 2 below), and wherein the aperture is configured to receive a tool to facilitate removing the arbor body 11 from a remainder of the saw blade S (the aperture is ‘configured to receive a tool’ depending on the particular tool; for example, the aperture is configured to receive a sharp pointed awl that can be used to pry the arbor body from the saw blade), and 
wherein the first extension is a first line extending from the aperture in a first direction (see the annotated portion of Fig. 2 below), wherein the second extension is a second line extending from the aperture in a second direction (see the annotated portion of Fig. 2 below), and wherein the aperture separates the first line from the second line (see the annotated portion of Fig. 2 below).  

    PNG
    media_image1.png
    817
    1034
    media_image1.png
    Greyscale

Regarding claim 2, Izard discloses that the arbor body 11 is diamond shaped (see Fig. 2).  
	Regarding claim 4, Izard discloses that the etching is formed through the front face and the rear face (see the annotated portion of Fig. 2 above; see also col. 1, lines 56-59, which indicates that the aperture is ‘through the front face and the rear face’ because only the tags 12 hold the diamond shaped arbor body in place).  
	Regarding claim 5, Izard discloses that the etching is a first etching and the perimeter of the arbor body 11 is also partially defined by a second etching including a third extension and a fourth extension (see the annotated portion of Fig. 2 above), wherein the first and second extensions and the third and fourth extensions form obtuse angles on a first set of opposite sides of the central bore 10 (the obtuse angles are on top and bottom sides of the central bore 10; see Fig. 2), and wherein the first and third extensions and the second and fourth extensions form acute angles on a second set of opposite sides of the central bore 10 (the acute angles are on the left and right sides of the central bore 10; see Fig. 2).  
claim 6, Izard discloses that the aperture is a first aperture, wherein the arbor further includes a second aperture formed through the front face and the rear face at the perimeter of the arbor body 11 (see the annotated portion of Fig. 2 above; see also col. 1, lines 56-59, which indicates that the second aperture is ‘through the front face and the rear face’ because only the tags 12 hold the diamond shaped arbor body in place), wherein the second aperture is spaced apart from the central bore 10 such that another portion of the arbor body 11 extends between the central bore 10 and the second aperture (see the annotated portion of Fig. 2 above), and wherein the second aperture is configured to receive a tool to facilitate removing the arbor body 11 from the remainder of the saw blade (this feature is met to the same extent as described above in regards to the first aperture; e.g., if the tool is a sharp tipped awl).  
	Regarding claim 7, Izard discloses that the etching is a first etching and the perimeter of the arbor body 11 is also partially defined by a second etching (see the annotated portion of Fig. 2 above), wherein the first etching is connected to the first aperture and the second etching is connected to the second aperture (see the annotated portion of Fig. 2 above), wherein the arbor body 11 includes uninterrupted portions 12 between ends of the first and second etchings (see Fig. 2), and wherein the uninterrupted portions 12 connect the arbor body 11 to the saw blade (see the annotated portion of Fig. 2 above).  
	Regarding claim 8, Izard discloses that a pivot axis extends through the uninterrupted portions 12 and the central bore 10 (e.g., a horizontal pivot axis relative to Fig. 4), and wherein the first aperture and the second aperture are positioned on opposite sides of the pivot axis at equidistance from the pivot axis (see Fig. 2).  
	Regarding claim 9
Regarding claim 10, Izard a discloses saw blade S for use on a saw (see Fig. 2), the saw blade S comprising: 
a front face (facing out of the page relative to Fig. 2); 
a rear face opposite the front face (facing into the page relative to Fig. 2); 
an outer periphery edge between the front face and the rear face (the outer edge being at the periphery of the blade S relative to Fig. 2; the edge defining a thickness of the saw blade S); 
a cutting edge located on the outer periphery edge (see Fig. 2); and 
an arbor located at a center of the saw blade S (see Fig. 2, where the arbor includes the central bore 10 and the diamond shaped arbor body 11 about the central bore 10), the arbor including 
an arbor body 11 integrally formed with the front and rear faces (see Fig. 2, where the arbor body 11 is joined to the front and rear faces via the tags 12; see also col. 2, lines 36-38 describing laser cutting to form the arbor body 11), 
a central bore 10 formed through the arbor body 11 (see Fig. 2), 
an etching defining a portion of the arbor body 11, the etching including a first end and a second end (see the annotated portion of Fig. 2 above; the first end being an end of the first extension and the second end being an end of the second extension), and 
an aperture formed through the arbor body 11 and separate from the central bore 10 (see annotated Fig. 2 above, where the aperture is distinguished from the etching because the aperture has a curvature whereas the etching is linear; see also col. 1, lines 56-59, which indicates that the aperture is ‘through the front face and the rear face’ because only the tags 12 hold the diamond shaped arbor body in place), the aperture positioned between the first and second ends of the etching (see the annotated portion of Fig. 2 above), the aperture 5configured to receive a tool to facilitate removing the arbor body 11 from a remainder of the saw blade (the aperture is ‘configured 
wherein the aperture has a first maximum dimension measured in a first direction (a vertical dimension along the plane of the page relative to Fig. 2) and a second maximum dimension measured in a second direction that is perpendicular to the first dimension (a horizontal dimension along the plane of the page relative to Fig. 2).  
	Regarding claim 11, Izard discloses that the aperture is a first aperture, wherein the arbor further includes a second aperture formed through the arbor body 11 and separate from the central bore 10 and the first aperture (see annotated Fig. 2 above; see also col. 1, lines 56-59, which indicates that the second aperture is ‘through the front face and the rear face’ because only the tags 12 hold the diamond shaped arbor body in place), and wherein the second aperture is configured to receive a tool to facilitate removing the arbor body 11 from the saw blade  (the second aperture is ‘configured to receive a tool’ depending on the particular tool; for example, the second aperture is configured to receive a sharp pointed awl that can be used to pry the arbor body from the saw blade) .  
	Regarding claim 12, Izard discloses that a pivot axis extends through a center of the central bore 10 (e.g., a horizontal pivot axis passing through the two uninterrupted portions 12 relative to Fig. 2), and wherein the first aperture and the second aperture are positioned on opposite sides of the pivot axis (see annotated Fig. 2 above).  
Regarding claim 13, Izard discloses that wherein the arbor is mirror-symmetric about the pivot axis (see the annotated portion of Fig. 2 above, again noting that the pivot axis is a horizontal axis through the uninterrupted portions 12).  
	Regarding claim 14, Izard discloses that the arbor body 11 is diamond shaped (see annotated Fig. 2 above).  
claim 21, Izard discloses that a pivot axis extends centrally through the central bore 10 (a horizontal pivot axis through the uninterrupted portions 12, which extends centrally through the center bore 10; due to the portions 12, the arbor body 11 pivots about this axis when urged), and wherein the arbor body 11 is pivotable about the pivot axis when a tool is received in the aperture that levers between the arbor body 11 and the rest of the saw blade (e.g., if a user inserts an awl in the aperture, the user can pivot the arbor body 11 about the pivot axis by levering the awl between the arbor body and the rest of the saw blade).  
	Regarding claim 22, Izard discloses that a pivot axis extends centrally through the central bore 10 (a horizontal pivot axis through the uninterrupted portions 12 extends centrally through the center bore 10), and wherein the arbor body 11 is pivotable about the pivot axis when a tool is received in the aperture that levers between the arbor body 11 and the rest of the saw blade (e.g., when a user inserts an awl in the aperture, the user pivots the arbor body 11 about the pivot axis by levering the awl between the arbor body and the rest of the saw blade).  
Izard fails to disclose that the aperture is an enlarged opening as required by claim 1 and that the etching has a width that is smaller than both the first maximum dimension and the second maximum dimension as required by claim 10.
Newman is pertinent to the same problem faced by the present invention, which problem is making a knockout more easily removable from a surrounding body (see Newman at page 1, lines 10-15 and page 1, lines 25-30; this problem is also acknowledged in the present written description at paragraph 22). Additionally, Newman’s disclosure is in the field of endeavor of construction tools, which field of endeavor also includes saws. Newman teaches a knockout body 12 (note that Newman uses the terms ‘knock-out’ and ‘pry-out’ interchangeably – see the use of ‘knock-out’ at page 1, line 56-57 approximately and at claim 7, and see the use of ‘pry-out’ at page 1, lines 53-55 and at claim 1, as examples) that includes an aperture 20 that is an enlarged opening relative to first and second Claim 1] Newman also teaches that the aperture 20 has a first maximum dimension measured in a first direction (a left-right dimension of the aperture 20 relative to Fig. 1) and a second maximum dimension measured in a second direction that is perpendicular to the first dimension (an up-down dimension of the aperture 20 relative to Fig. 1), and an etching 14 has a width that is smaller than both the first maximum dimension and the second maximum dimension (see Fig. 1). [Claim 10] Newman teaches forming the aperture along the line of rupture at a location opposite the attachment point of the knockout body 12 (see Fig. 1). Newman teaches that providing an aperture that is an enlarged opening in a knockout body more easily allows a prying member to be inserted into the aperture, thus providing the advantage of attaining a maximum of leverage effect with the prying member (see page 1, lines 24-29). 
It would have been obvious to one of ordinary skill in the art to provide the apertures of Izard in the form of enlarged openings as taught by Newman. This modification is advantageous because it facilitates inserting a tool into the aperture in order to attain increased leverage when removing the arbor body, which arbor body is a type of knockout. Moreover, in regards to Izard pre-modification, although a user can use a tool having a sharply pointed tip to remove the arbor body, this technique still presents drawbacks relative to the teachings of Newman because this technique requires the use an uncommon tool (e.g., a sharp tipped awl is not as common of a tool as a flathead screwdriver), this technique presents a danger resulting from the use of a sharp-tip tool for a prying action (e.g., if the tool slips out of the aperture, the sharp tip of the tool may injure a user), and this technique relies on a limited sized surface area between the tool and the arbor body, thus being susceptible to the tool slipping out of the aperture under force. The present modification of Izard removes all these drawbacks . 
Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. In regards to the rejections of claims 1 and 10 under 35 USC 103, the Applicant argues at pages 6-8 of the Remarks that one of ordinary skill in the art would not consider modifying Izard in view of Newman because Izard is directed to a ‘knock-out’, whereas Newman is directed to a ‘pry-out’. The Applicant asserts, without citing any evidence, that prying out and knocking out are different methods and require different techniques. The Applicant also asserts that Newman is only concerned with partially removing its pry-out, rather than entirely removing a knock-out as disclosed by Izard.
The Applicant’s arguments are not persuasive because they rely on a false distinction between a ‘knock-out’ and a ‘pry-out’. In fact, the art makes no distinction between the terms. Critically, Newman uses the terms ‘knock-out’ and ‘pry-out’ interchangeably. (See Newman’s use of ‘knock-out’ at page 1, line 56-57 approximately and at claim 7, and see Newman’s use of ‘pry-out’ at page 1, lines 53-55 and at claim 1, as examples.) Indeed, Newman is explicit that its disclosure allowing the prying out of a knock-out is an improvement upon old knock-outs that are knocked out only with force (see page 1, lines 7-15). Newman’s disclosure is therefore applicable to the problem presented by Izard, which is making the removal of a knock-out easier and less dangerous. Still further, it is known in the art that a ‘knock-out’ as taught by Izard can be removed with a ‘prying-out’ action as evidenced by the following example:
US Pub. No. 2006/0278632 A1 to Tai at paragraphs 43
US Pub. No. 2010/0084188 A1 to Rajvanshi et al. at paragraph 51
US Pub. No. 2017/0138576 A1 to Peng et al. at paragraph 18
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724